Citation Nr: 1446947	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Whether an over overpayment based on retroactive compensation benefits was properly created.  

(The issue of entitlement to a higher initial evaluation for degenerative disc disease of the lumbar spine is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision.  In August 2011, the Veteran withdrew his request for a Board hearing.  

In May 2011, the Veteran alluded to clear and unmistakable error (CUE) in a September 2008 Board decision and a March 2004 letter from the RO.  While the RO determined in the March 2004 letter that the Veteran did not file a timely substantive appeal, the Board later found the VA Form 9 to be timely in its September 2008 decision.  The Board also granted service connection for a low back disability, which was the only issue decided on the merits in the September 2008 decision.  Therefore, the Board's decision was a full grant of the benefit sought by the Veteran.

In September 2009, the Veteran raised the issue of a total disability rating based on individual unemployability (TDIU), and in December 2009, he filed a claim for entitlement to a total disability rating under 38 C.F.R. §§ 4.29 and 4.30.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

In February 2013, the Veteran's representative also raised the issue for a waiver of the overpayment based on retroactive compensation benefits.  Accordingly, as the request for a waiver has not yet been adjudicated in the first instance, the Board refers that issue to the VA Committee on Waivers and Compromises for appropriate action. 

The Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed.  Virtual VA includes a September 2009 report of contact, a December 2009 notice letter from the Debt Management Center, and a brief dated in June 2014 from the Veteran's representative in which the Veteran waived initial RO review of evidence submitted in March 2013 and May 2013.  Additional documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran has challenged the validity of an overpayment resulting from an award of retroactive compensation benefits that coincided with his nonservice-connected pension benefits.  Based on the current evidence of record, the calculation of the overpayment is unclear, and further development remains necessary.  

The evidence of record shows that, in July 2004, the RO granted the Veteran nonservice-connected pension benefits effective from May 20, 2003.  In a November 2008 rating decision, the Appeals Management Center (AMC) granted service connection for degenerative disc disease of the lumbar spine.  A 10 percent evaluation was assigned effective February 29, 2000, a 100 percent evaluation pursuant to 38 C.F.R. § 4.30 was assigned from September 7, 2006, and a 10 percent evaluation was assigned from November 1, 2006.  

In the June 2009 determination letter, the AMC notified the Veteran that he was entitled to retroactive compensation payment totaling $6024.00, based on the grant of service connection for degenerative disc disease of the lumbar spine effective from February 29, 2000.  The AMC also advised him that $6024.00 in retroactive payments is considered countable income for purposes of determining the monthly rate for disability pension benefits, which would reduce the monthly rate of disability pension benefits from $611.00 to $109.00 effective from August 1, 2009, for the next 12 months.  The AMC proposed to stop the disability pension benefits effective August 1, 2009, and begin paying the $123.00 monthly rate of compensation based on the 10 percent evaluation for the service-connected low back disability effective from February 29, 2000.  The AMC explained that the Veteran was entitled to both compensation and pension benefits; however he could not be paid both at the same time.  Instead, he would be paid the compensation benefits for the next 12 months as they were the greater benefit.  

The Board finds the evidence to be ambiguous as to whether the overpayment was properly calculated for the following reasons.  In the July 2011 statement of the case, the RO explained that the Veteran was receiving nonservice-connected pension benefits between February 29, 2000, and May 20, 2003.  However, in July 2004, the RO had only granted the Veteran nonservice-connected pension benefits effective May 20, 2003.  On multiple occasions, the Veteran has expressed confusion over this matter.  Therefore, a thorough accounting is necessary to determine the time periods that were considered in calculating the Veteran's retroactive compensation benefits for his service-connected low back disability and the overpayment debt that resulted.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with an audit report of the benefits received and the benefits to which he was entitled during the time periods relevant to the overpayment.  The report should clearly set forth both the amounts and the dates of the overpayment based on retroactive compensation benefits awarded for the following periods: 

a)  From February 29, 2000, when the Veteran was assigned a 10 percent evaluation for degenerative disc disease of the lumbar spine

b)  From September 7, 2006, when he was assigned a 100 percent evaluation pursuant to 38 C.F.R. § 4.30 for his low back disability 

c)  From November 1, 2006, when he was assigned a 10 percent evaluation for his low back disability.  

The audit report should include the total amount of the debt created by the overpayment and the total amount of the debt that has been recouped.  

A copy of that audit report should also be associated with the record. 

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph. 

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


